AO 245B (Rev .. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                           FILEQagelofl
                                                                                                                   MAR 0.4 2019
                                     UNITED STATES DISTRICT COU ~-T
                                                SOUTHERN DISTRICT OF CALIFORNIA                          CLE.PK U S. DISTRICT COURT
                                                                                                       SOUTHERN DISTR1CT OF CALIFORNl/I;·
                      United States of America                                 JUDGMENT I             .Rv·          , T ~, ~- DEPUTY
                                                                                                                                       't'l'\V"\ ~
                                 v.                                            (For Offenses Committed On or After November 1, 1987)



                       Alfredo Alvarez-Perez                                   Case Number: 3:19-mj-21066

                                                                               Jesus Mosqueda
                                                                               Defendant's Attorney


REGISTRATION NO. 83602298
THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count( s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                                 D                                       days

 IZl   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Co.urt recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this distrii;t within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, March 1, 2019
                                                                            Date of Imposition of Sentence


Received     ~~~~~~~~-
                                                .


             DUSM                                                           HONORABLE LINDA LOPEZ
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       3:19-mj-21066
